Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2019 is being considered by the examiner.
Drawings
The drawings submitted on 1/25/2019 has been accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 13, 14, 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ku et al. (JP 2014-534604).
Regarding claim 13, the Ku reference method of manufacturing a secondary battery including an electrode body having a plurality of positive electrode plates. a plurality of negative electrode plates and separators. The method comprising a layering step of forming the electrode body in which the positive electrode plates and the negative electrode plates are alternately layered with the separators interposed in between. The layering step including:  
(A) a step of forming a layered sheet by disposing the plurality of negative electrode plates at intervals between a long first separator and a long second separator and by adhering the long first separator and the long second separator to two surfaces of the plurality of negative electrode plates with adhesion layers interposed in between the layered sheet including the first separator. The plurality of negative electrode plates, and the second separator (combination of Fig. 4, components 123, 122, 124 and [P0051]).  
(B) a step of forming a layered body by cutting the layered sheet at portions where the negative electrode plates are not disposed, the layered body having the two surfaces of the negative electrode plates sandwiched between the first and second separators (C3; ([P0027]-[P0029]) and 8Application No. Not Yet AssignedDocket No. P190027US00 
(C) a step of forming the electrode body. The electrode body having the positive electrode plates and the negative electrode plates alternately layered on each other with the separators interposed in between, by using the layered body (Fig. 1-3, 5, 6, 9).

 Regarding claim 16, the Ku et al. reference disclose a step includes a sept of forming the electrode body in which the positive electrode plates and the negative electrode plates are alternatively layered on each other with the separators interposed in between, by alternatively layering the layered body and the positive electrode plates on each other (Fig. 5 and 6).
Regarding claim 17, the Ku et al. reference discloses the method of manufacturing a secondary battery according to the step in (D) includes a step of forming a layered body unit having the layered body and the positive electrode plates layered on each other by adhering the layered body and the positive electrode plates to each other with adhesion layers interposed in between (Fig. 4, 121; [P0019]), and 
Application No. Not Yet AssignedDocket No. P190027US00 a step of forming the electrode body, in which the positive electrode plates and the negative electrode plates are alternately layered on each other with the separators interposed in between, by sequentially layering the layered body unit (Fig. 1-3, 5). 
Regarding claim 18, the Ku et al. reference discloses the method of manufacturing a secondary battery comprising the step in (B) further includes a step of layering the plurality of positive electrode plates at intervals on the layered sheet at positions opposing the plurality of negative electrode plates (Fig. 4, 121)
 the step in (C) includes a step of forming a layered body unit in which the positive electrode plates are layered on the layered body by cutting the layered sheet at portions where the negative electrode plates and the positive electrode plates are not disposed (C3)

Regarding claim 19, the method of manufacturing the secondary battery according to the step in (B) includes a step of disposing and layering the positive electrode plates and the layered sheet at positions opposing the negative electrode plates (Fig. 4, 121; [P0019]) and
step in (C) includes a step of forming a layered body unit in which the positive electrode plates are layered on the layered body, by cutting the layered sheet at portions where the negative electrode plates and the positive electrode plates are not disposed (C3)
 and the step in (D) includes a step of forming the electrode body in which the positive electrode plates and the negative electrode plates are alternately layered on each other with the separators interposed in between, by sequentially layering the layered body unit (Fig. 1-3, 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga (WO2012/081331) in view of Hisashi et al. (JP 1998-275628).
Regarding claims 1 and 2, the Fukunaga reference discloses a method of manufacturing a secondary battery including an electrode body having a plurality of positive electrode plates, a plurality of negative electrode plates and separators. The method comprising a layering step of forming the electrode body in which the positive electrode plates and the negative electrode plates are alternately layered with the separators interposed in between: and the layering step including (Fig. 2).  
(A) a step of preparing a negative electrode sheet having negative electrode active material layers formed on two surfaces of a long negative electrode core body (Fig. 4, 1a and 2 is combination of component 12, 11).  
(B) a step of forming a layered sheet by adhering a long first separator and a long second separator on two surfaces of the negative electrode sheet.  
(C) a step of forming a layered body by cutting the layered sheet, the layered body having two surfaces of the negative electrode plates sandwiched between the first and second separators (Fig. 1 and 4, component 7)
and (D) a step of forming the electrode body, the electrode body having the positive electrode plates and the negative electrode plates alternately layered on each 
However, the Fukunaga reference discloses that the separator and the electrode is attached by means of an adhesion method but does not specifically disclose an adhesive layer. The Hisashi reference discloses a method of adhering the two separators to each side of the electrode with an adhesion layer, respectively. The adhesive layer are applied to the two surfaces of the electrode before each separator is attached to those surfaces. This method disclosed by the Hisashi reference is to facilitate the speed of laminating the electrode assembly with precision. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide a precise electrode assembly by adhesion method as disclosed by the Hisashi reference to adhere a separator on each surface of the negative electrode for the adhesion method and the steps of forming the electrode assembly as disclosed by the Fukunaga reference for an improve process of making electrode assembly.
Regarding claim 3, the Fukunaga in view of the Hisashi reference discloses the step of disposing the first separator and the second separator on the two principle surfaces of the negative electrode sheet and simultaneously adhering the first separator and the second separator to the two principle surfaces of the negative electrode sheet (Fig. 1, component 5). 
Regarding claim 4, the Fukunaga in view of the Hisashi reference discloses the adhesion layers are formed in advance before cutting the layered body at least at portions in the negative electrode sheet that are to be cut.

Regarding claim 8, the Fukunaga in view of the Hisashi reference discloses a step of forming the electrode body in which the positive electrode plates and the negative electrode plates are alternately layered on each other with the separators are interposed in between, by alternately layering the layered body and the positive electrode plates on each other ([P0030]).
Claim 6, 7, 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga (WO2012/081331) in view of Hisashi et al. (JP 1998-275628) in view of Ku et al. (JP 2014-534604).
Regarding claim 6, the Fukunaga in view of the Hisashi reference discloses the claimed invention above and further incorporated herein. The Fukunaga in view of the Hisashi is silent in specifying both end portions of the separator and the second separator in the width direction protrude outside both end portions of the negative electrode active material layers in the width direction, however, Ku et al. reference discloses cutting the electrode before placing it on the separator (Fig. 4, C2) and as a result can form a first and second separator layer in the width direction protrude both ends of the negative electrode active material layers in the width direction (fig. 1-3, 5) cutting the electrode before placing it on the separator (Fig. 4, C2), in order to form an aligned stable fixing electrode assembly. Therefore, it would have been obvious before the effective filing 
Regarding claim 7, the Fukunaga in view of the Hisashi reference discloses the claimed invention above and further incorporated herein. The Fukunaga in view of the Hisashi is silent in specifying further comprising a step (E) of accommodating the layered body inside a battery case after the step in (D), wherein the step (E) includes a step of disposing an insulating member between the electrode body and the battery case, and the insulating member is formed by folding an insulation sheet into a box shape, and the insulation sheet is disposed in double layers between the electrode body and lateral surface of the battery case. However, the Ku et al. reference discloses a step of a fixing portion made of PE (insulating member) between the electrode body and the device with a housing (vehicle) and the insulating member is formed by folding an insulation sheet into a box shape (Fig. 11-12) and the insulation sheet is disposed in double layers (216) between the electrode body and lateral surface of the battery case (a vehicle or [P0056)]. The Ku et al. reference adds that the fixing portion (insulating member) is to fix the electrode body together so as to not come apart. It would have been obvious to one of ordinary skill in the art to provide a fixing portion for fixing the battery together within a device with a housing (vehicle) as disclosed by the Ku et al. 
Regarding claim 9, the Fukunaga in view of the Hisashi reference discloses the claimed invention above and further incorporated herein. The Fukunaga in view of the Hisashi discloses the step in (D) includes a step of forming a layered body unit having the layered body and the positive electrode plates layered on each other by adhering the layered body and the positive electrode plates to each other with adhesion layers interposed in between and a step of forming the electrode body, in which the positive electrode plates and the negative electrode plates are alternately layered on each other with the separators interposed in between but is silent in specifying that that  electrode body are sequentially layered the layered body unit.  However, the Ku et al. reference discloses that the electrode body can be sequentially layered the layered body unit (Fig. 1-3, 5) in order to form an aligned stable fixing electrode assembly. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate a step of electrode body are sequentially layered the layered body unit as disclosed by the Ku reference into the teachings of the Fukunaga in view of the Hisashi reference in order to provide an improved electrode assembly.
Regarding claim 10, the Fukunaga in view of the Hisashi reference discloses the claimed invention above and further incorporated herein. The Fukunaga in view of the Hisashi is silent in specifying in the step in (B) further includes a step of layering the plurality of positive electrode plates disposed at intervals on the layered sheet, 
the step in (C) includes a step of forming a layered body unit in which the positive electrode plates are layered on the layered body by cutting the layered sheet at portions 
However, the Ku et al. reference discloses the step in (B) further includes a step of layering the plurality of positive electrode plates disposed at intervals on the layered sheet, 
the step in (C) includes a step of forming a layered body unit in which the positive electrode plates are layered on the layered body. by cutting the layered sheet at portions where the positive electrode plates are not disposed, and the step in (D) includes a step of forming the electrode body in which the positive electrode plates and the negative electrode plates are alternately layered on each other with the separators interposed in between, by sequentially layering the layered body unit, in order to form an aligned stable fixed electrode assembly. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate step in (B) further includes a step of layering the plurality of positive electrode plates disposed at intervals on the layered sheet, 
the step in (C) includes a step of forming a layered body unit in which the positive electrode plates are layered on the layered body. by cutting the layered sheet at portions where the positive electrode plates are not disposed, and the step in (D) includes a step of forming the electrode body in which the positive electrode plates and the negative electrode plates are alternately layered on each other with the separators 
Regarding claim 11, the Fukunaga in view of the Hisashi reference discloses the claimed invention above and further incorporated herein. The Fukunaga in view of the Hisashi is silent in specifying wherein the step in (B) further includes a step of disposing the positive electrode plates on the layered sheet at positions opposing the negative electrode plates.  
Application No. Not Yet AssignedDocket No. P190027US00 the step in (C) includes a step of forming a layered body unit in which the positive electrode plates are layered on the layered body, by cutting the layered sheet at portions where the positive electrode plates are not disposed, and the step in
 (D) Includes a step of forming the electrode body in which the positive electrode plates and the negative electrode plates are alternately layered on each other with the separators interposed in between, by sequentially layering the layered body unit. 
However, the Ku et al. reference teaches in (B) further includes a step of disposing the positive electrode plates on the layered sheet at positions opposing the negative electrode plates.  
Application No. Not Yet AssignedDocket No. P190027US00 the step in (C) includes a step of forming a layered body unit in which the positive electrode plates are layered on the layered body, by cutting the layered sheet at portions where the positive electrode plates are not disposed, and the step in
 (D) Includes a step of forming the electrode body in which the positive electrode plates and the negative electrode plates are alternately layered on each other with the separators interposed in between, by sequentially layering the layered body unit, in 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the step in (B) further includes a step of disposing the positive electrode plates on the layered sheet at positions opposing the negative electrode plates.  
Application No. Not Yet AssignedDocket No. P190027US00 the step in (C) includes a step of forming a layered body unit in which the positive electrode plates are layered on the layered body, by cutting the layered sheet at portions where the positive electrode plates are not disposed, and the step in
 (D) Includes a step of forming the electrode body in which the positive electrode plates and the negative electrode plates are alternately layered on each other with the separators interposed in between, by sequentially layering the layered body unit as disclosed by the Ku et al. reference into the teachings of the Fukunaga in view of the Hisashi reference in order to provide an improved electrode assembly.

Claim(s) 12 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Fukunaga (WO2012/081331) in view of Hisashi et al. (JP 1998-275628) in further view of Ku et al. (JP 2014-534604) in furthest view of Watanabe et al. (US Publication 2002/0119367). 

Regarding claim 12, the Fukunaga in view of the Hisashi reference in further view of the Ku et al. reference discloses the claimed invention above and further incorporated herein.  The Fukunaga in view of the Hisashi in further view of Ku reference discloses 

Claim(s) 15 is/are rejected under 35 U.S.C. 103(a) as being unpatentable by Ku et al. (JP 2014-534604).
Regarding claim 15, the Ku et al. reference discloses the claimed invention above and further incorporated herein. The Ku et al. reference also discloses the known method to adhere the separator by applying direct pressure simultaneously while KSR v. Teleflex


Conclusion

.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELEN OI K CONLEY whose telephone number is (571)272-5162.  The examiner can normally be reached on 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/Helen Oi K CONLEY/Primary Examiner, Art Unit 1725